No. 86-521
                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                       1987


MOUNTAIN VIEW EDUCATION ASSOCIATION,
                 Plaintiff and Respondent,
         -vs-
MOUNTAIN VIEW SCHOOL, DEPARTMENT OF
INSTITUTIONS, STATE OF MONTANA,
                 Defendant and Appellant,
         and.
DEPARTMENT OF ADMINISTRATION,
STATE PERSONNEL DIVISION,



APPEAL FROM:     District Court of First Judicial District,
                 In and for the County of Lewis & Clark,
                 The Honorable Gordon Bennett, Judge presiding.
COUNSEL OF RECORD:
         For Appellant:
                 Nick Rotering, Dept. of Institutions, Helena, Montana
                 Kathleen F. Holden, Dept. of Administration, Helena
         For Respondent:
                 Hilley   &   Loring; Emilie Loring, Great Falls, Montana



                                       Submitted on Briefs: Feb. 26, 1987
                                         Decided: June 26, 1987

Filed:    JUN 2 6 1987
Mr. Justice John C. Sheehy delivered the Opinion of the
Court.


     Mountain   View    School   and   the   Departments   of
Administration and Institutions appeal an order issued by the
District Court of the First Judicial District Court, Lewis
and Clark County, holding that individuals employed to teach
at Mountain View School are not "schoolteachers" under §
2-18-601 (2), MCA, and are therefore entitled to benefits
provided for other state employees under Title 2, Ch. 18,
Part 6, MCA. We affirm.
     The single issue raised in this case is whether the
faculty employed by the State at Mountain View School are
"schoolteachers" under S 2-18-601 (2) and are therefore
excluded from the state employee benefit provisions of S
2-18-600, et seq., MCA.
     Mountain View School is a state correctional facility
for juveniles established by the Department of Institutions.
The Mountain View Education Association (MVEA) is the
bargaining representative for the nonsupervisory teachers
employed at Mountain View. The teachers at Mountain View do
not receive the leave time benefits provided state employees
in § 2-18-601, et seq. because the definition of employee in
§ 2-18-601(2) specifically excludes "schoolteachers."
     In March, 1985, the MVEA filed a motion for declaratory
judgment seeking to have the teachers they represent declared
entitled to the state employee benefits provided in 5
2-18-601, et seq.    The parties stipulated the legal issues
and the facts necessary to decide it. On August 13, 1986,
the District Court declared that the teachers were entitled
to the benefits. The State Departments of Administration and
Institutions appeal.
     Chapter 18 of Title 2 concerns state employee
classification, compensation and benefits. Part 6 involves
leave time. The statute in issue is definitional, stating:
     " 'Employee' means any person employed by an agency
     except elected state, county, and city officials,
     schoolteachers,    and   persons    contracted   as
     independent contractors or hired under personal
     services contracts. (Emphasis added.)
Section 2-18-601 ( 2 1 , MCA.
     It is the State's position that this language excludes
Mountain View faculty from the scope of the state employee
leave plan.        The State argues that when the term
schoolteacher is interpreted in its plain and ordinary
meaning, as it should be since it is not statutorily defined,
Mountain View faculty are explicitly excluded because they,
like other schoolteachers, teach school. The State cites §§
1-2-106 and -107 in support of their argument.        Section
1-2-106 states:
     Words and phrases used in the statutes of Montana
     are construed according to the context and the
     approved usage of the language, but technical words
     and phrases and such others as have acquired a
     peculiar and appropriate meaning in law or are
     defined in chapter 1, part 2, as amended, are to be
     construed     according  to   such   peculiar   and
     appropriate meaning or definition.
The State's point is that "schoolteacher" is not defined in
Chapter 1 and it is not a technical term, hence it must be
construed according to its plain and ordinary meaning. The
State then cites Webster's New World Dictionary defining
schoolteacher as "one who teaches in a school" and teacher as
"one who teaches, especially as a profession."
     While it is true that the word "schoolteacher" itself is
not defined anywhere in the code, the word "teacher" is, in
the title on Education, Title 20. Section 20-1-101(20), MCA,
states:
     "Teacher" means any person, except a district
     superintendent, who holds a valid Montana teacher
     certificate   that   has   been   issued   by   the
     superintendent of public instruction under the
     provisions of this title and the policies adopted
     by the board of public education and who is
     employed b~ - district as a member o f its
                    a
     instructional, supervisory, or administrative staff
     ...    (Emphasis added. )
     The prefatory sentence to the various definitions,
including "teacher," found in § 20-1-101 is "as - - in this
                                              - used -
title, unless the context clearly indicates otherwise, the
following definitions apply:" Although such a preface might
be considered as limiting the definition of "teacher" only to
those covered in Title 20, it is clear that if the teachers
at Mountain View are indeed teachers as defined by this
statute, then they - covered in Title 20. They cannot meet
                   are
the definition, however, because they are not employed by a
school district.    In consequence we hold that despite the
prefatory statement in § 20-1-101, a "teacher" must meet the
definition in that section for the state laws defining
teachers to apply to employees of Mountain View.      We are
buttressed in this holding by the language of        1-2-107:
     Whenever the meaning of a word or phrase is defined
     in any part of this code, such definition is
     applicable to the same word or phrase wherever it
     occurs, except where a contrary intention plainly
     appears.
     Both parties rely on Rippey v. Flathead Valley Community
College (Mont. 1984), 682 P.2d 1363, 41 St.Rep. 1117 to
support their opposite conclusions. In Rippey, the issue was
whether community college faculty were schoolteachers, and
therefore excluded from the state employee's entitlement to
compensation for accumulated sick leave. This Court examined
the definition of teacher given in S 20-1-101(20) and held
that "the plain and ordinary meaning" of schoolteacher did
not include community college faculty members, because of the
relationship between the Board of Regents and Montana's
community colleges.      The Court noted that the factor
distinguishing community college faculty from schoolteachers
is that the faculty are "ultimately answerable" to the Board
of Regents. This Court recognizes a similiar distinction in
the statutory language that "teachers" are "employed by a
[school] district."    The faculty at Mountain View are not
employed by a school district. Their school is administered
by the State Departments of Institutions and Administrations.
The MVEA relied on this distinction to support their
position. The State relied on the Rippey Court's use of the
phrase "plain and ordinary meaning" in an out of context
fashion to support theirs.
     We uphold the District Court's application of the
distinction drawn in Rippey.    The instructors at Mountain
View are not employed by a school district. Instead, they
are state employees subject to the direction of the
Departments of Administration and Institutions.     As state
employees they do not fall within the statutory definition of
"teachers" under 5 20-1-101(20), MCA.        Hence they are
entitled to leave benefits provided for other state employees
under Title 2, Chapter 18, Part 6, MCA.
     Affirmed.


We Concur:    ,
              /

    A T Me
    '   Chief Justice
                        /
Justices
Mr. Justice L. C. Gulbrandson, dissenting.

      I respectfully dissent.
      In my view, the majority, by interpreting the phrase
"school teachers" to include only those teachers employed by
a school district has done violence to the separation of
powers doctrine.
      The Thirty-first Legislative Assembly added the words
"or school teachers'' in Section 7, Chapter 131, Laws 1949.
Chapter 131 is entitled in pertinent part "An Act Relating To
Annual Vacation Leave for State, County, and City Employees
 ...   ," and Section 7, after amendment, states: "The term
'employee' as used herein, does not refer to or include
elected state, county, or city officials, or school
teachers."
      By its very heading, the act could not be construed as
providing vacation leave for school teachers employed by a
school district.   It could, however, prior to amendment, be
construed as providing vacation leave for a school teacher
employed by the state, county, or city. In my opinion, the
addition of the words "or school teachers" in the exclusion
section must be given some effect, whereas the majority
opinion treats those words as nonexistent.
      Section 53-30-207, MCA, applicable to Mountain View and
Pine Hills Schools, requires that:
           The academic and vocational curricula in
           facilities   containing    academic   and
           vocational training shall include such
           academic and vocational subjects as are
           taught in the public schools of the state
           and shall conform to the standards set by
           the board of public education.
      The teachers employed at the two state schools are
required to be certified in the same manner as all teachers
employed in the public schools of the state, and are
represented by the Mountain View Education Association,
affiliated with the Montana Education Association.       The
Collective Bargaining Agreement between the State of Montana
and the Mountain View Education Association provides for 185
work days per teacher work year and specifically covers
employee benefits as follows: Sick leave, family sick leave,
maternity leave, jury duty, military leave, leave for public
office, professional staff development, training, leave of
absence, and paid release time for mediation and fact
finding. The detailed arbitration provisions declare that no
arbitrator shall have the power to add to, detract from, or
modify the terms of the agreement.
      To define the words "school teacher" to exclude any
certified teacher who is employed by an agency other than a
school district is, in my opinion, a denigration of the
collective bargaining process.


                                                               <